



Exhibit 10.45


PERFORMANCE SHARE UNIT AGREEMENT
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


(Performance Period commencing on July 1, 2016 and ending on June 30, 2019)


Pursuant to the Performance Share Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Share Unit Agreement (this “Agreement”), and the
Plan, Catalent, Inc. (the “Company”) and the Participant agree as follows.


1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement have the meaning set forth in the Plan or the Grant Notice, as
applicable.


(a)Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.


(b)Performance Period. The term “Performance Period” means the period commencing
on July 1, 2016 and ending on June 30, 2019.


(c)Performance Share Unit. The term “Performance Share Unit” means a
performance-based Restricted Stock Unit granted pursuant to Section 11 of the
Plan.


(d)Period of Service. The term “Period of Service” means the continuous period
of the Participant’s Employment up to the Termination Date, and also includes
any prior period of Employment separated by: (i) any break in Employment as a
result of a leave of absence authorized by the Company or by law; and (ii) any
break in Employment not authorized by the Company or by law lasting twelve (12)
months or less.


(e)
Plan. The term “Plan” means the 2014 Omnibus Incentive Plan, as in effect from

time to time.


(f)Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 10 of this Agreement or any covenant regarding confidentiality,
competitive activity, solicitation of the Company’s or any of its Affiliates’ or
Subsidiaries’ vendors, suppliers, customers or employees or any similar
provision applicable to or agreed to by the Participant, all to the extent
permitted by law.


(g)Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of his or her
intention to retire.


(h)Termination Date. The term “Termination Date” shall mean the date upon which
the Participant incurs a Termination for any reason.




2.Grant of Performance Share Units. Subject to the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the EPS and RTSR
Target Number of Performance Share Units provided in the Grant Notice.


3.Vesting. Subject to the terms and conditions contained in this Agreement, the
Grant Notice and the Plan, the Performance Share Units shall vest as provided in
Exhibit A, except as otherwise set forth in Section 6 of this Agreement. With
respect to any Performance Share Unit, the period during which such Performance
Share Unit remains subject to vesting requirements shall be its Restricted
Period.


4.Dividend Equivalents. The Company will credit Performance Share Units with
dividend equivalent payments following the payment by the Company of dividends
on shares of Common Stock. The Company will provide such





--------------------------------------------------------------------------------





dividend equivalents in shares of Common Stock having a Fair Market Value per
Performance Share Unit, as of the date of such dividend payment, equal to the
per-share amount of such applicable dividend, and shall be payable at the same
time as (and only if) the Performance Share Units are settled in accordance with
Section 5 below. In the event that any Performance Share Unit is forfeited by
its terms, the Participant shall have no right to dividend equivalent payments
in respect of such forfeited Performance Share Units.


5.Settlement of Performance Share Units. Upon expiration of the Restricted
Period with respect to any outstanding Performance Share Unit not previously
forfeited in accordance with Exhibit A or Section 6 below, the Company shall
issue to the Participant as soon as practicable (but no later than March 15 of
the year following the year in which the Restricted Period expires) one share of
Common Stock for such Performance Share Unit, and such Performance Share Unit
shall be canceled; provided, however, that the Committee may, in its sole
discretion, elect to defer the issuance of such shares beyond the expiration of
the Restricted Period if such extension would not cause adverse tax consequences
under Section 409A.


6.
Treatment on Termination.



(a)Subject to clauses (b) - (d) below, if the Participant incurs a Termination
prior to the Regular Vesting Date (as defined on Exhibit A), (i) the
Participant’s Performance Share Units shall cease vesting and (ii) the
Participant shall forfeit all unvested Performance Share Units to the Company
for no consideration as of the Termination Date.


(b)Death. If the Participant incurs a Termination due to death, the EPS Target
Number of Performance Share Units and the RTSR Target Number of Performance
Share Units or the number of Converted RSUs (as defined in Exhibit A) to the
extent applicable, shall, to the extent not then vested or previously forfeited
or cancelled, become fully vested, the Restricted Period shall expire and any
unvested Performance Share Units will immediately be forfeited to the Company by
the Participant for no consideration.


(c)Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, the number of Performance Share Units as determined in
accordance with Exhibit A, to the extent applicable, shall, to the extent not
then vested or previously forfeited or canceled, continue to vest as provided in
Exhibit A as if the Participant had continued Employment through the Regular
Vesting Date, subject to the Participant’s compliance with the restrictive
covenants set forth in Section 10 of this Agreement and the Participant’s
execution, delivery and non-revocation of a waiver and release of claims in
favor of the Company and its Affiliates and Subsidiaries in a form prescribed by
the Company on or prior to the 60th day following the Termination Date;
provided, however, in the case of a Termination due to Retirement, the number of
Performance Share Units, if any, that shall vest shall be the number determined
in accordance with Exhibit A and then multiplied by a fraction, the numerator of
which is equal to the number of days between and including the first day of the
Performance Period and the date the Participant incurs a Termination due to
Retirement and the denominator of which is 1095 (the “Retirement Fraction”).
Upon the Regular Vesting Date, the Restricted Period shall expire with respect
to the Retirement Fraction of the Performance Share Units, and the Participant
will immediately forfeit the remaining fraction of the unvested Performance
Share Units to the Company for no consideration.


(d)Change in Control. In the event of a Change in Control, if the Participant
incurs a Termination by the Service Recipient without Cause (other than due to
death or Disability) prior to the Regular Vesting Date, the number of Converted
RSUs shall, to the extent not then vested or previously forfeited or cancelled,
become fully vested and the Restricted Period shall expire. If the Service
Recipient’s Termination was a Retirement, the vesting referenced in this clause
6(d) shall be with respect to the Retirement Fraction of the number of Converted
RSUs.


7.Non-Transferability. The Performance Share Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
in this Agreement or the Plan, no assignment or transfer of the Performance
Share Units, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right in this Agreement or the Plan whatsoever, but
immediately upon such assignment or transfer the Performance Share Units shall
be forfeited and become of no further effect.


8.Rights as Stockholder. The Participant or a Permitted Transferee of the
Performance Share Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Performance Share Unit unless and until
the Participant becomes the holder of record or the beneficial owner of such
Common Stock, and no adjustment shall be made





--------------------------------------------------------------------------------





for dividends or distributions or other rights in respect of such share of
Common Stock for which the record date is prior to the date upon which the
Participant becomes the holder of record or the beneficial owner thereof.


9.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefor, an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) the Participant received upon
the sale or other disposition of, or distributions in respect of, the
Performance Share Units and any shares of Common Stock issued in respect
thereof. Any reference in this Agreement to grounds existing for a Termination
for Cause shall be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause. The Performance Share Units and all proceeds thereof shall be
subject to the Company’s Clawback Policy (to comply with applicable laws or with
the Company’s Corporate Governance Guidelines or other similar requirements), as
in effect from time to time, to the extent the Participant is a director or
“officer” as defined in Rule 16a-1(f) promulgated under the Exchange Act.


10.
Restrictive Covenants.



(a)To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non- interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.


(b)
Competitive Activity.



To the extent a Participant lives in a jurisdiction where restrictive covenants
are void as against public policy, Section 10(b) of this Agreement shall be
considered deleted from and therefore not part of this Agreement.


(i)The Participant shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the Date of Grant and ending on the date that is
12 months after the Termination Date (the “Restricted Activity Period”), the
Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:


(I)During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any
individual, person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting in competition with the
Company or any of its Subsidiaries or Affiliates, the business of any client or
prospective client:


(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;



(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or



(3)
for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.



(II)During the Restricted Activity Period, the Participant will not directly or
indirectly:


(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology,     over-the-counter    and vitamins/minerals/supplements
companies related to pre-clinical and clinical development, formulation,
analysis, manufacturing and/or packaging and any other technology, product or
service of the type developed, manufactured or sold by the Company






--------------------------------------------------------------------------------





or any of its Subsidiaries or Affiliates (including, without limitation, any
other business that the Company or any of its Subsidiaries or Affiliates have
plans to engage in as of the Termination Date) in any geographical area where
the Company or any of its Subsidiaries or Affiliates conducts business (a
“Competitive Business”);


(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;



(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or



(4)
interfere with, or attempt to interfere with, any business relationship (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries or Affiliates and any customer, client, supplier, or investor of
the Company or any of its Subsidiaries or Affiliates.



Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in any Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Participant (i)
is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Agreement.


(III) During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:


(1)
solicit or encourage any employee of the Company or any of its Subsidiaries or
Affiliates to leave such Employment; or



(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left such
Employment coincident with, or within six (6) months prior to or after, the
Termination Date; provided, however, that this restriction shall cease to apply
to any employee who has not been employed by the Company or any of its
Subsidiaries or Affiliates for at least six (6) months.



(IV) During the Restricted Activity Period, the Participant will not, directly
or indirectly, solicit or encourage to cease to work with the Company or any of
its Subsidiaries or Affiliates any consultant then under contract with the
Company or any of its Subsidiaries or Affiliates.




(ii)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Section 10(b).


(c)
Confidentiality.



(i)The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation,





--------------------------------------------------------------------------------





recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals -- concerning the past, current or future
business, activities and operations of the Company, its Subsidiaries or
Affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.


(ii)Notwithstanding anything to the contrary in Section 10(c)(i), “Confidential
Information” shall not include any information that (w) is or becomes generally
available to the public other than as a result of a breach of this Section
10(c); (x) is already known by the recipient of the disclosed information at the
time of disclosure as evidenced by the recipient’s written records, (y) becomes
available to the recipient of the disclosed information on a non- confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
or (z) was or is independently developed by or for the recipient of the
information without reference to Confidential Information, as evidenced by the
recipient’s written records.


(iii)Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided that the Participant
may disclose to any prospective future employer the provisions of Section 10 of
this Agreement provided such prospective future employer agrees to maintain the
confidentiality of such terms.


(iv)Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property
(including, without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company, its Subsidiaries or Affiliates; (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in the Participant’s possession or
control (including any of the foregoing stored or located in the Participant’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company or one of its Affiliates or Subsidiaries, except that the Participant
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which the Participant is or becomes aware.


(v)Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b), the parties
to this Agreement have the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. The parties
to this agreement also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure. 18 U.S.C. § 1833(b) states: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that-(A) is made-(i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets where such
disclosure is expressly allowed by 18 U.S.C. § 1833(b).


(d)
Equitable Relief.



Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy that would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.


11.Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as in this Agreement provided; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated





--------------------------------------------------------------------------------





to the Participant from time to time.


12.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
granting of the Performance Share Units that are the subject of this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any of its
Affiliates or Subsidiaries. Further, the Company, or, if different, the Service
Recipient, may at any time dismiss the Participant or discontinue any consulting
relationship free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided in this Agreement.




13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.


14.Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Share Unit grant materials by and among, as applicable, the Service
Recipient, the Company and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.


The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all Performance Share Units or any other entitlement
to shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipient of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipient
that may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendment to Data or refuse or withdraw the consents
in this Section 14, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing on a purely voluntary basis the
consents described in this Agreement. If the Participant does not consent, or if
the Participant later seeks to revoke the Participant’s consent, the
Participant’s Employment and career with the Service Recipient will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Performance
Share Units or other equity awards to the Participant or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
the Participant’s consent may affect the Participant’s ability to participate in
the Plan. For more information on the consequences of the Participant’s refusal
to consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.




15.Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and, to the extent permitted, assigns or other
Permitted Transferees of the parties to this Agreement.


16.Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel or terminate, this Agreement, prospectively or retroactively
(including after the Participant’s Termination); provided that any such waiver,
amendment, alteration, suspension,





--------------------------------------------------------------------------------





discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Participant under this Agreement shall not to that
extent be effective without the consent of the Participant. No waiver by either
of the parties hereto of their rights under this Agreement shall be deemed to
constitute a waiver with respect to any subsequent occurrence or transaction
under this Agreement unless such waiver specifically states that it is to be
construed as a continuing waiver.


17.Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of federal and state courts located in Somerset
County, New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.


18.Plan. The terms and conditions of the Plan are incorporated in this Agreement
by reference. In the event of a conflict or inconsistency between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the Plan
shall govern and control.


19.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


20.Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Performance Share Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreement or undertaking that may be necessary to accomplish the
foregoing.


21.Section 409A of the Code. The Performance Share Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulation or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Committee determines that the
Performance Share Units (or any portion thereof) may be subject to Section 409A,
the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other action, as
the Committee determines is necessary or appropriate either for the Performance
Share Units to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.


22.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws of one or more countries, that may affect his or her ability to
acquire or sell shares of Common Stock or rights to shares of Common Stock
(e.g., Performance Share Units) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by applicable laws). Any restrictions under these laws or regulations
are separate from and in addition to any restriction that may be imposed under
any applicable Company securities trading policy. The Participant is responsible
for ensuring compliance with any applicable restriction and is advised to
consult his or her personal legal advisor on this matter.


23.Entire Agreement; Miscellaneous. This Agreement, the Grant Notice and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Performance Share Units. This Agreement, the Grant Notice and the
Plan supersede any prior agreements, commitments or negotiations concerning the
Performance Share Units. The headings used in this Agreement, including without
limitation Exhibit A, are for convenience only and shall not affect its
interpretation.























--------------------------------------------------------------------------------





Exhibit A to Performance Share Unit Agreement




1.Vesting. Except as otherwise expressly provided in Section 6 of the Agreement,
provided the Participant has not incurred a Termination on or prior to the
Regular Vesting Date, the Performance Share Units granted under the Grant Notice
to which this Agreement relates shall vest upon the date on which the Committee
determines and certifies, as applicable, the attainment level of both the EPS
Performance Percentage and the RTSR Performance Percentage (the “Regular Vesting
Date”) with respect to the period commencing on July 1, 2016 and ending on June
30, 2019 (the “Performance Period”), in each case, as of the last day of the
Performance Period, which determination shall be made no later than the
seventy-fifth (75th) day following the end of the Performance Period. As
determined by the Committee, the number of Performance Share Units, if any, in
which the Participant vests shall be equal to the sum of (a) the product of (i)
the EPS Target Number of Performance Share Units (as set forth in the Grant
Notice) and (ii) the EPS Performance Percentage, plus (b) the product of (i) the
RTSR Target Number of Performance Share Units (as set forth in the Grant Notice)
and (ii) the RTSR Performance Percentage. Upon the Regular Vesting Date, the
Restricted Period shall expire and any vested Performance Share Units shall be
settled in accordance with Section 5 of the Agreement. Any Performance Share
Units that do not become vested in accordance with this Exhibit A (to the extent
not previously forfeited pursuant to Section 6 of the Agreement) shall,
effective as of the Regular Vesting Date, be forfeited by the Participant
without consideration.


2.Change in Control. Notwithstanding Section 1 of this Exhibit A, the following
shall apply in connection with a Change in Control:


(a)In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the stock of the acquiring or successor entity is publicly
traded and the Performance Shares Units are assumed, continued or substituted,
the Performance Share Units shall be converted, immediately prior to the Change
in Control, to a number of time-based Restricted Stock Units equal to the sum of
(A) the EPS Target Number of Performance Share Units, and (B) either of the
following (1) if the Change in Control occurs in the first year of the
Performance Period, the RTSR Target Number of Performance Share Units, or (2) if
the Change in Control occurs after the first year of the Performance Period, a
number of Performance Share Units that would become eligible to vest based on
the attainment level of the Relative Total Shareholder Return Performance Goal
calculated as of a shortened Performance Period that ends on the date
immediately preceding the date of the Change in Control (the “Converted RSUs”).
The Converted RSUs shall be eligible to vest based on the Participant’s
continued Employment through the Regular Vesting Date. Provided that the
Participant has not incurred a Termination prior to the Regular Vesting Date,
the Restricted Period with respect to the Converted RSUs shall expire upon the
Regular Vesting Date and any vested Converted RSUs shall be settled in
accordance with Section 5 of the Agreement.


(b)In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the acquiring or successor entity does not assume,
continue or substitute the Performance Share Units or the stock of the acquiring
or successor entity is not publicly traded, the Performance Share Units shall be
replaced with a right to receive, within thirty (30) days following the date of
the Change in Control, a cash payment equal to the sum of (i) the product of (A)
the Per Share Cash Amount, multiplied by (B) the EPS Target Number of
Performance Share Units, and (ii) the product of (A) the Per Share Cash Amount,
multiplied by (B) either of the following (1) if the Change in Control occurs in
the first year of the Performance Period, the RTSR Target Number of Performance
Share Units, or (2) if the Change in Control occurs after the first year of the
Performance Period, a number of Performance Share Units that would become
eligible to vest based on the attainment of the Relative Total Shareholder
Return Performance Goal calculated as of a shortened Performance Period that
ends on the date immediately preceding the date of the Change in Control. The
“Per Share Cash Amount” for purposes of this Section 2(b) means an amount equal
to the sum of (I) the average of the closing price of the Common Stock for the
20 trading days immediately preceding the date of the Change in Control and (II)
any cash dividend payable on a share of Common Stock during the 20 trading-day
period described in the foregoing.


(c)In the event of a Change in Control on or after the last day of the
Performance Period but prior to the settlement of such Performance Share Units
in shares of Common Stock in accordance with this Agreement, the Participant
shall receive whatever a stockholder of shares of Common Stock equal in number
to the settlement amount (determined in accordance with Section 1 of this
Exhibit A) would have been eligible to receive due to such Change in Control.


(d)Any Performance Share Unit that does not vest or become Converted RSUs, as
applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.











--------------------------------------------------------------------------------





3.
Earning Per Share Performance Goal



For purposes of this Agreement,


“Cumulative EPS” means the sum of the EPS for each fiscal year of the Company or
portion thereof in the Performance Period.


“Earnings Per Share” or “EPS” for any period means the Company’s “adjusted net
income” for such period, as publicly reported by the Company, divided by the
average number of fully diluted shares of Common Stock outstanding in such
period, as publicly reported by the Company.


“EPS Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.


Performance Level
Cumulative EPS
Percent of Target Goal
EPS Performance Percentage
Below Threshold
Below $3.10
Below 75%
0%
Threshold
$3.10
75%
50%
 
Between $3.10 and $4.13
 
Linearly interpolate between 50% and 100%
Target
$4.13
100%
100%
 
Between $4.13 and $5.16
 
Linearly interpolate between 100% and 200%
Maximum
$5.16 (or higher)
125%
200%



4.
Relative Total Shareholder Return Performance Goal



For purpose of this Agreement,


“Beginning Stock Price” means the average of the closing prices of the Common
Stock or the shares of the Peer Group, as applicable, for the 20 trading days
ending on the trading date immediately preceding the first day of the
Performance Period.
“Ending Stock Price” means the average of the closing prices of the Common Stock
or the shares of the Peer Group, as applicable, for the 20 trading days up to
and including (if a trading day) the last day of the Performance Period.


“Peer Group” means the companies that comprise the S&P Composite 1500 Health
Care Index. Companies that are members of the index at the beginning of the
Performance Period that subsequently cease to be listed in the index as a result
of acquisitions, mergers or combinations involving such companies shall be
excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file for bankruptcy during
the Performance Period shall be treated as worst performers for purposes of the
Relative Total Shareholder Return Performance Goal calculation.


“Relative Total Shareholder Return” or “RTSR” means the quotient equal to (i)
the Ending Stock Price minus the Beginning Stock Price plus assumed reinvestment
as of the ex-dividend date of ordinary and extraordinary cash dividends, if any,
paid by the applicable issuer during the Performance Period, divided by (ii) the
Beginning Stock Price. Relative Total Shareholder Return expressed as a formula
shall be as follows:


(Ending Stock Price - Beginning Stock Price +    
Relative Total Shareholder Return    =      Assumed Dividend Reinvestment)
Beginning Stock Price


The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return.









--------------------------------------------------------------------------------





“RTSR Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Relative Total
Shareholder Return Performance Goal set forth in the below table.


RTSR Percentile Rank Relative to RTSR of Peer Group
Performance Level
RTSR Performance Percentage
Below 25th Percentile
Below Threshold
0%
25th Percentile
Threshold
50%
Between 25th Percentile and Median
 
Linearly Interpolate Between 50% and 100%
Median
Target
100%
Between Median and 75th Percentile
 
Linearly Interpolate Between 100% and 150%
75th Percentile and Above
Maximum
150%








